Interim Decision 4frL637

MATTER OF SIT "GRAND ZENITH"

In Fine Proceedings
SFR-10/28.333
Decided by Board August 19, 1977
(1) Appellant carrier paid off and discharged the involved crewman without first obtaining
the consent of the Attorney General as required by section 256 of the Immigration and
Nationality Act. The Service fined the carrier under two provisions of the Act—section
256 for the unauthorized pay-off and discharge, and under section 254(a)(2), for failure
to detain on board a crewman who was refused a conditional landing permit.
(2) The fine imposed under section 256 of the Act was proper because the crewman was
paid off and discharged without first receiving the consent of the Attorney General.
(3) Since the carrier was fined for discharging the crewman under section 256, it was not
proper to- assess a fine under section 254(a)(2) because in these circumstances the
Service is restricted from imposing two fines for the same misfeasance by the carrier.
In re:

SIT "GRAND ZENITH," which arrived at the purl. of Los Angeles,

from foreign on August 11, 1976. Alien crewman involved: RONG-YIH KUO
Basis for Fine: Act of 1952—Section 254(a)(2)—E8 U.S.C. 1284(a)(2)] Section 256 [3 U.S.C.
1288)
ON BEHALF OF APPELLANT:

Charles M. Haid, Jr., Esquire
Lillick, McHose & Charles
500 Sansome Street
San Francisco, California 94111

BY: Milhollan, Chairman; Wilson, Appleman, and Maguire, Board Members

This is an appeal from a decision of the District Director at San
Francisco, California, dated December 7, 1976, wherein. a fine of $1,000
($2,000 mitigated to the extend of $1,000) was impossd_ on the vessel's
agents, Norton, Lilly, and Company, under section 254(a)(2) of the
En-migration and Nationality Act for failure to detain on Board an alien
crewman who was refused a conditional landing perrnit, and under
section 250 of the Act for unlawfully paying off and discharging the alien

crewman without first having received the consent of the Attorney
General.
The basic facts of record are these: (1) the vessel arrived at Los
Angeles and was inspected by the immigration authorities; (2) the
master of the vessel was ordered to detain Rong-Yih Kuo because his
passport was not in order; (3) the vessel proceeded to Pittsburgh,
California, where the master requested the vessel's local agent to ar460

/111+VJ..L.1././ „VG..10.M11

IT

range for the seaman's repatriation to Taiwan; (4) on August 27, 1976,
the above - captioned alien was presented to the Immigration Service in
San Francisco for processing his repatriation; he had previously been
paid off and discharged from the vessel by the master; and (5) the
appellant did not obtain the consent of the United States Immigration
Service prior to discharging the alien crewman here involved. He was
repatriated to Taiwan without expense to the Government.
We have determined that the fine imposed pursuant to section 256 of
the Act was properly imposed. Under the terms of section 256 of the
statute, the carrier has an absolute duty not to pay off or discharge any

alien crewman employed on board a vessel or aircraft arriving in the
United States without first having obtained the consent of the Attorney

General. The element essential to establish a violation is termination of
the crewman's employment by an affirmative act of the parties responsible for the vessel's operation—including the agents and masters, who
are charged with knowledge of the pertinent regulations, Matter of
HMS "Bounty," 10 L & N. Dec. 391 (BIA 1963). Fines imposed pursuant to this section are in the nature of an in rem liability of the vessel,
assessable against any one of the persons responsible for the vessel and
named in such section regardless of which of them actually performed
the physical act of paying off or discharging an alien seaman, and such
fine is not merely the liability of the person performing the physical act
of paying off, United States v. Seaboard Surety Company, 239 F.2d 667
(4 Cir. 1957); Matter ofM IV "Bergen Juno," Interim Decision 2554 (BIA
1977). The record in this case supports the conclusion that the alien
seaman was paid off and discharged without first receiving the consent
of the Attorney General to do so. See: The Limon, 22 F.2d 270 (2 Cir.
1927); Matter of SS. "Republic," 5 I. & N. Dec. 663 (BIA 1954); Matter
of SS. "Federal Commerce," 8 I. & N. Dec. 366 (BIA 1959); Matter of
SS_ "Loch Avon," 7 I. & N. Dec. 215 (BIA 1956); Matter of SS. "Captain
K. Papzoglou," 5 I. & N. Dec. 567 (BIA 1953); Matter of SS. "Ciudad
De. Barquisirneto," 6 I. & N. Dec. 311 (BIA 1954).
Basically, the requirements of detention in Section 254, specifically
subsection (3), and section 256 are aimed at controlling alien crewmen,
and their ultimate removal if they are found to be inadmissible. In this
case the carrier was fined under both section 254(a)(2) (failure to detain
on board the vessel until proper permission is given by the Service) and

section 256 (to pay off or discharge an alien crewman without first
having obtained consent of the Service). We believe that in these circumstances, the Service is restricted from imposing more than one fine
for the identical misfeasance. ) Consequently, we shall order that the fine
See: Navigezione Generale Italian v. Elting, 66 F.2d 537 (2 Cir. 1933); Lloyd
Sabaudo Societe, Anoninza Per Azioni v. Elting, 80 F.2d 869 (2 Cir. 1936); Cosutich Line
of Trieste v. Elting, 40 F.2d 220 (2 Cir. 1980).

461

Intenm .uecision vzoo
imposed under section 254(a)(2) be remitted in full. Accordingly, the
following order will be entered.

ORDER: The District Director's decision of December 7, 1976, is
modified to provide remission in full of the fine imposed under section
254(a)(2), and as so amended the decision is affirmed. The penalty
permitted to stand is $500.00.

462

